(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuanto, Santiago Ramos Valentín fué acusado por el Fiscal de Distrito de Mayagüez de la comisión de un delito de escalamiento' en primer grado consistente en haber penetrado por la noche vo-luntaria, ilegal y maliciosamente en cierto establecimiento cafetín si-tuado en el distrito y perteneciente a Juan Morales con la intención de cometer hurto y hurtado varios efectos valorados en cuatro dó-lares noventa y .dos ceintavos; y
Por cuanto, al leérsele la acusación, hizo la alegación de culpable, e interrogado por la corte sobre si tenía razón legal que adu-cir para que no se dictara sentencia contestó en la negativa, impo-niéndole entonces la corte cuatro años de presidio; y
Por Cuanto, no conforme, apeló, señalando como único error que la pena, es excesiva; y
Por Cuanto, celebrada la-, vista del recurso- eon- la sola- asistencia del Fiscal que lo impugnó, examinados los autos no resulta que se-haya cometido el error alegado, pues la pena que fija la ley como *1010castigo al delito cometido por el acusado es la de. presidio de uno a quince años. Arts. 408 y 410 del Código Penal, El Pueblo v. Liceaga, 36 D.P.R. 443;
Por tanto, se declara sin lugar la apelación interpuesta y se con-firma la sentencia recurrida que dictó la Corte de Distrito de Ma-yagüez el 14 de marzo de 1938.